Citation Nr: 0902706	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-09 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for patellectomy and 
arthrotomy of the right knee with chondromalacia, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for lumbosacral 
muscular strain, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right hip.

4.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral pain syndrome of the left knee.

5.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the right great toe.

6.  Entitlement to an effective date prior to January 13, 
2003 for additional compensation for a dependent child based 
on school attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to July 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the RO entered in July 2004, 
October 2004, August 2005, and August 2007.

The Board's present decision is limited to the matter of the 
veteran's entitlement to an effective date prior to January 
13, 2003 for additional compensation for a dependent child 
based on school attendance.  For the reasons set forth below, 
the remaining issues on appeal are being REMANDED for 
additional development.




FINDINGS OF FACT

1.  The veteran contacted VA in January 2001 and reported his 
dependent child's (C's) intent to enter college that August.

2.  At the time of the veteran's contact in January 2001, C 
was 16 years old and not yet enrolled in college.

3.  C entered college in August 2001; she had her 18th 
birthday in February 2002.

4.  The veteran did not thereafter file a claim for dependent 
benefits based on C's school attendance until October 2003.

5.  C began her third semester of college in August 2002 and 
her fourth semester of college on January 13, 2003.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
January 13, 2003 for additional compensation for C based on 
school attendance have not been met.  38 U.S.C.A. §§ 101, 
1115, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.4, 
3.57, 3.159, 3.667 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to establish an effective date prior to 
January 13, 2003 for additional compensation for a dependent 
child, C, based on school attendance.  He says that he 
notified VA in 2001 that C would graduate from high school 
that June and begin college in August.  He also says that he 
notified VA on several occasions in 2002 that he was not 
receiving additional compensation for C while she was 
attending school.  He essentially maintains that an earlier 
effective date should be granted because he provided the 
necessary information in a timely and appropriate manner.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
101, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007)).  The VCAA imposes obligations on VA in terms of 
its duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).  Ordinarily, notice with respect 
to each of these elements must be provided to the claimant 
prior to the initial unfavorable decision by the agency of 
original jurisdiction.  See, e.g., Pelegrini, supra.

In the present case, the veteran has not been furnished a 
formal VCAA notice letter relative to his claim for an 
effective date prior to January 13, 2003 for additional 
compensation for a dependent child based on school 
attendance.  The Board finds, however, that he has not been 
prejudiced thereby.  The evidence of record shows that he has 
been pursuing his claim for an earlier effective date since 
2003.  Since that time, he and his representative have been 
provided a statement of the case (SOC) and supplemental SOC 
(SSOC) (mailed in February 2005 and September 2006, 
respectively) that together set out the applicable law 
(38 C.F.R. § 3.667), summarized the evidence, and discussed 
VA's reasons for denying his claim.  He and his 
representative have expressed an active understanding of the 
principles involved, inasmuch as they have gathered evidence 
to support the claim and have advanced supportive argument as 
well, to include during a Board hearing in September 2008.  
Under the circumstances, it is the Board's conclusion that 
any defects in notice have been cured by the veteran's actual 
and/or constructive knowledge of the information and evidence 
necessary to substantiate his claim.  See, e.g., Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (noting that 
the purpose of the VCAA notice requirement is not frustrated 
if, for example, the claimant has actual knowledge of what is 
needed or a reasonable person could be expected to understand 
what is needed).  The fundamental fairness of the 
adjudication has not been affected, and no further corrective 
action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the matter that is 
currently being adjudicated.  The outcome of this matter 
turns, not on a medical determination, but rather on a 
determination as to the date a claim was filed.  There is no 
need for a medical examination and/or opinion.  The veteran's 
various submissions are of record, as are all of the 
pertinent procedural documents.  There is no suggestion on 
the current record that additional evidence, relevant to this 
matter, exists and can be procured.  No further development 
action is required.

II.  The Merits of the Veteran's Claim

A veteran whose disability is rated 30 percent or more is 
entitled to additional compensation for dependents, including 
children under the age of 18 years.  38 U.S.C.A. 
§§ 101(4)(A), 1115 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.4(b)(2), 3.57 (2008).

Under the law, the additional compensation outlined in 
38 U.S.C.A. § 1115 may continue to be paid from a child's 
18th birthday based upon school attendance if the child is at 
that time pursuing a course of instruction at an approved 
educational institution and a claim for such benefits is 
filed within one year from the child's 18th birthday.  
38 C.F.R. § 3.667 (2008).  If the child begins a course of 
instruction after her 18th birthday, and a claim is received 
within one year of the commencement of the course, the 
additional compensation outlined in § 1115 may be paid from 
the date the course commenced.  Id.

In the present case, the evidence shows that the veteran has 
been in receipt of a disability rating of 30 percent or more 
since July 1999.  The dependent child here at issue, C, was 
born in February 1984.  In January 2001, when C was 16 years 
old and a senior in high school, the veteran submitted a VA 
Form 21-674C (School Attendance Report) wherein he indicated 
that C would be completing high school that June and 
beginning college in August.  (Although the veteran wrote 
that C would be completing high school in June 2000, and 
entering college in August 2000, it appears clear from the 
context of his submission that he was referring to events 
that were to occur in 2001.)  He did not report that C was 
actually enrolled in college, however.  Rather, he indicated 
that she had yet to decide which of three institutions she 
would attend.

A short while later (sometime on or before April 5, 2001), 
the veteran was contacted by VA about an overpayment that was 
apparently created when C's birth date was erroneously 
recorded as being in February 1983 and she was removed from 
his award.  The record reflects that the error was later 
corrected and additional compensation for C was restored.  C 
turned 18 in February 2002, and she was again removed from 
the veteran's award.  Thereafter, no information pertaining 
to C's enrollment in college was received until October 2003, 
when the veteran wrote VA and asked that the status of his 
dependents be "corrected."  He submitted, among other 
things, evidence showing that C had enrolled in college 
beginning in August 2001, that she began her third semester 
of school in August 2002, and that she began her fourth 
semester of school on January 13, 2003.  He asked that he be 
paid any retroactive benefits to which he was entitled.

Following a thorough review of the evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of an effective date prior to January 13, 2003 
for additional compensation for C based on school attendance.  
Although the veteran contacted VA in January 2001 and 
reported his daughter's intent to enter college that August, 
that application was premature because she had not actually 
enrolled at that point and was not yet 18.  Thereafter, no 
claim for additional compensation for school attendance was 
received until October 2003.  Because that claim was received 
within a year of the beginning of C's fourth semester in 
college, which began on January 13, 2003-but more than a 
year after C's 18th birthday, and more than a year after she 
began her third semester of college in August 2002-the 
effective date for the award of additional compensation can 
be no earlier than January 13, 2003.  38 C.F.R. § 3.667 
(2008).  The appeal of this issue must be denied.
 

ORDER

An effective date prior to January 13, 2003 for additional 
compensation for a dependent child based on school attendance 
is denied.


REMAND

In July 2004, the veteran submitted a VA Form 21-8940 wherein 
he indicated that he had become disabled for work as a result 
of conditions affecting his knee(s), back, hip, and toe.  He 
reported that he had received treatment for his disabilities 
at the VA Medical Center (VAMC) in Dallas, Texas.  It does 
not appear from the record that efforts have been made to 
obtain relevant records from that facility.  This needs to be 
accomplished.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2008).  See also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).

In April 2005, when the veteran underwent a VA examination 
for compensation purposes, the examining physician ordered an 
X-ray of the veteran's right knee and a bone length study of 
his right lower extremity.  The Board cannot locate the 
reports of those studies in the claims file.  This needs to 
be investigated.  See, e.g., Bell, supra.

Private records of treatment from the Scott & White Clinic 
were received in April 2003.  More recent evidence of record 
indicates that he has since received additional treatment 
from that facility.  Because the records of more recent 
treatment could be relevant to the issues remaining on 
appeal, efforts should be made to obtain them.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).

Records of the veteran's treatment at the VAMC's in Waco and 
Temple, Texas were last obtained in December 2007.  On 
remand, efforts should be made to obtain records of any 
relevant treatment he may have undergone at those facilities 
since that time, in order to ensure that his claims are 
adjudicated on the basis of an evidentiary record that is as 
complete as possible.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2008); Bell, supra.  The Board also 
finds that it would be helpful to have the veteran re-
examined.  38 C.F.R. § 3.327 (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide releases for 
any additional records of private treatment 
that may be relevant to his appeal, including 
records from the Scott & White Clinic dated 
subsequent to April 2003.  If he provides 
appropriate release(s), make efforts to 
obtain the records identified, following the 
procedures set forth in 38 C.F.R. § 3.159.  
All efforts to obtain the evidence should be 
fully documented, and the evidence obtained, 
if any, should be associated with the claims 
file.

2.  Make efforts to obtain copies of any 
records pertaining to treatment the veteran 
may have received for the service-connected 
disabilities of his low back, right hip, 
knees, and right great toe at the VAMC in 
Dallas, Texas, following the procedures set 
forth in 38 C.F.R. § 3.159.  All efforts to 
obtain the evidence should be fully 
documented, and the evidence obtained, if 
any, should be associated with the claims 
file.

3.  Make efforts to obtain copies of the 
reports of the X-ray of the right knee and 
the bone length study of the right lower 
extremity that were ordered in connection 
with the veteran's VA examination at the VAMC 
in Temple, Texas, in April 2005, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  All efforts to obtain the evidence 
should be fully documented, and the evidence 
obtained, if any, should be associated with 
the claims file.

4.  Make efforts to obtain copies of any 
records pertaining to treatment the veteran 
may have received for the service-connected 
disabilities of his low back, right hip, 
knees, and right great toe at the VAMC's in 
Waco and Temple, Texas during the period on 
and after December 13, 2007, following the 
procedures set forth in 38 C.F.R. § 3.159.  
All efforts to obtain the evidence should be 
fully documented, and the evidence obtained, 
if any, should be associated with the claims 
file.

5.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an examination of his low back, 
right hip, knees, and right great toe.  After 
examining the veteran, reviewing the claims 
file, and performing any testing deemed 
necessary, the examiner(s) should prepare a 
final report that includes the following:

a.  With respect to the low back, the 
examiner should first record the range 
of motion observed on clinical 
evaluation, in terms of degrees of 
extension, forward flexion, left and 
right lateral flexion, and left and 
right rotation.  If there is clinical 
evidence of pain on motion, the 
examiner should indicate the degree of 
flexion, extension, and/or rotation at 
which such pain begins.  Then, after 
reviewing the veteran's complaints and 
medical history, the examiner should 
render an opinion, based upon his or 
her best medical judgment, as to the 
extent to which the veteran 
experiences functional impairments 
such as weakness, excess fatigability, 
incoordination, or pain due to 
repeated use or flare-ups, and should, 
with respect to each plane of motion 
tested, portray these factors in terms 
of degrees of additional loss in range 
of motion (beyond that which is 
demonstrated clinically).  If the 
examiner cannot provide such an 
opinion, he or she should indicate why 
not.

b.  With respect to the right hip, the 
examiner should first record the range 
of motion observed on clinical 
evaluation, in terms of degrees of 
extension, flexion, abduction, 
adduction, and rotation.  The 
physician should specifically indicate 
whether the veteran can cross his 
legs, and whether motion is lost 
beyond 10 degrees of abduction.  With 
regard to rotation, the examiner 
should indicate whether the veteran 
can toe-out more than 15 degrees.  If 
there is clinical evidence of pain on 
motion, the examiner should indicate 
the degree of flexion, extension, 
abduction, adduction, and/or rotation 
at which such pain begins.  Then, 
after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which 
the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should, with respect to each plane of 
motion tested, portray these factors 
in terms of degrees of additional loss 
in range of motion (beyond that which 
is demonstrated clinically).  If the 
examiner cannot provide such an 
opinion, he or she should indicate why 
not.

c.  With regard to the knees, the 
examiner should indicate whether there 
is any evidence of recurrent 
subluxation or lateral instability of 
either knee and, if so, whether such 
subluxation and/or lateral instability 
is best described as slight, moderate, 
or severe.  The examiner should also 
conduct range of motion studies on 
both knees.  The examiner should 
record the range of motion observed on 
clinical evaluation, in terms of 
degrees of flexion and extension.  If 
there is clinical evidence of pain on 
motion, the examiner should indicate 
the degree of flexion and/or extension 
at which such pain begins.  Then, 
after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which 
the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should, with respect to each plane of 
motion tested, portray these factors 
in terms of degrees of additional loss 
in range of motion (beyond that which 
is demonstrated clinically).  If the 
examiner cannot provide such an 
opinion, he or she should indicate why 
not.

d.  With respect to the right great 
toe, the examiner should provide a 
full description of the current 
functional impairment, if any, 
attributable to the degenerative joint 
disease of the right great toe.  As 
part of the evaluation, the examiner 
should describe the extent to which 
the veteran experiences service-
related functional impairments such as 
weakness, excess fatigability, 
incoordination, or pain due to 
repeated use or flare-ups, and should 
offer an opinion, based on his or her 
best medical judgment, as to whether 
the service-connected disability of 
the right great toe has resulted in an 
overall disability picture that is 
functionally equivalent to amputation 
of the toe.

A complete rationale for all opinions should 
be provided.

6.  Thereafter, take adjudicatory action on 
the claims remaining on appeal.  With respect 
to the knees, consider whether separate 
evaluations should be assigned for limitation 
of flexion, limitation of extension, and/or 
instability or laxity of either knee.  See, 
e.g., VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 
(Oct. 6, 2004) (allowing for separate ratings 
for limitation of flexion and extension of 
the knee); VAOPGCPREC 9-98, 63 Fed. Reg. 
56,703-04 (Oct. 22, 1998) (allowing for 
separate ratings for instability and 
limitation of motion); VAOPGCPREC 23-97, 
62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the 
same effect).  Also consider whether 
"staged" ratings are warranted for any of 
the disabilities here at issue, pursuant to 
Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 
(2007).  If any benefit sought remains 
denied, furnish an SSOC to the veteran and 
his representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5275, 5280, and 5281.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The remanded issues must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


